Citation Nr: 0903652	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  05-31 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for residuals of cold 
injury.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel




INTRODUCTION

The veteran had active duty from February 1961 to June 1967 
with additional service in the Army National Guard from May 
1977 to May 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the VA RO in 
Lincoln, Nebraska.  The veteran subsequently initiated and 
perfected separate appeals of this determination, and these 
issues were merged into the pending appeal.  


FINDINGS OF FACT

1.  All notification and development needed to fairly 
adjudicate the claims on appeal has been accomplished.  

2.  Bilateral hearing loss was not present in service or 
shown for many years thereafter, and bilateral hearing loss 
is not otherwise related to service.  

3.  Residuals of cold injury were not present in service, and 
no current disability resulting from residuals of cold injury 
is etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and sensorineural hearing loss may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).  

2.  The veteran has no current residuals of cold injury that 
were incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (2000)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in a letter dated in April 2005, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran and the types of evidence that will be obtained by 
VA.  The claims were last adjudicated, via statements of the 
case (SOCs), in August and December 2005.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, VA treatment records and 
VA examinations.  Also of record and considered in connection 
with the appeal are various written statements submitted by 
the veteran, his wife and his representative.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  


II.  Legal Criteria 

A.  General Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  


B.  Service Connection for Impaired Hearing

Certain conditions involving what are generally recognized as 
diseases of a chronic nature, such as a sensorineural hearing 
loss, will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

With hearing loss claims VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.  


C.  Standard of Review

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


III.  Legal Analysis

A.  Bilateral Hearing Loss

Initially, the Board notes that the veteran contends that he 
suffers from bilateral hearing loss as the result of noise 
exposure related to firing heavy guns while serving with the 
155th Artillery Unit.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss.  The 
veteran's enlistment examination, dated in February 1961, is 
negative for mention of any complaints or symptoms pertinent 
to a hearing problem, and Whispered Voice Test was the only 
hearing test done at induction, which indicated normal 
findings of 15/15 for both ears.  

Significantly, various service medical examinations, dated 
from December 1962 to May 1989, reflect pure tone threshold 
test results of less than 40 decibels for any of the 
frequencies (500, 1000, 2000, 3000, and 4000 Hertz); auditory 
threshold test results for at least three of the frequencies 
(500, 1000, 2000, 3000, 4000 Hertz) were less than 26 
decibels; and the Maryland CNC Test was not administered.  
Furthermore, the remainder of the veteran's service medical 
records are negative for complaints, findings, treatment or 
diagnosis of an ear disease or injury in service.  
Significantly, the first occurrence of any bilateral hearing 
loss was not noted in treatment records until approximately 
14 years after the veteran was discharged from service.  This 
is strong evidence against a finding of any continuity of 
symptomatology and against his claim for service connection.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  

The first and only diagnosis of bilateral sensorineural 
hearing loss is reflected in the veteran's VA audiological 
examination, dated in June 2005.  Here, the audiologist noted 
a review of the claims file including treatment records from 
service, which indicated findings of normal hearing 
sensitivity, bilaterally.  The veteran reported feeling that 
his hearing was functional for most situations, and denied 
recent or frequent vertigo, or any ear pathology, or 
treatment for ear infections.  The examiner noted an 
occupational history of construction, cement finishing, 
carpentry and landscaping.  An audiological evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
45
50
LEFT
20
25
30
50
55

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 94 in the left ear.  The VA 
examiner summarized these findings as consisting of normal to 
moderate sensorineural hearing loss, gradually sloping, in 
the right ear and normal to moderately severe sensorineural 
hearing loss, gradually sloping, in the left ear.  The 
examiner opined that, because the veteran had normal hearing 
sensitivity, bilaterally, at separation, it is not likely 
that his current hearing loss is service connected.  

The Board finds that the June 2005 VA examiner's opinion 
constitutes probative and dispositive evidence on the current 
medical condition question.  See Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the evidence") 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(the probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  

While acknowledging the veteran's belief that his bilateral 
hearing loss is due to exposure to heavy weapons fire during 
his military service, it is well established that as a 
layperson, the veteran is not considered capable of opining 
as to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for bilateral hearing 
loss, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  


B.  Residuals of Cold Injury

Initially, the Board notes that the veteran contends that he 
suffers from residuals of cold injury as the result of being 
stationed at Fort Carson, Colorado, while being made to serve 
guard duty in extremely cold weather.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for residuals of cold injury.  
Specifically, service medical records are negative for 
references to residuals of cold injury or any cold exposure.  

The veteran filed his claim for entitlement to service 
connection for residuals of cold injury in March 2005.  VA 
treatment records, dated from March 2003 to March 2004, 
reflect subjective complaints of pains in the veteran's hands 
and muscle cramps in his legs.  In particular, a May 2003 VA 
treatment record reflected that the veteran reported 
symptomatology to include some increasing coldness in his 
bilateral lower extremities and the left arm. In December 
2003, it was noted that the veteran had osteoarthritis of the 
first digits of both hands. However, examination of the 
extremities reflected findings without cyanosis or edema.  No 
contrary medical evidence of record includes current 
diagnosis of residuals of cold injury.  Furthermore, there is 
no competent and persuasive evidence of a nexus between the 
veteran's alleged residuals of cold injury and service.  
There also is no medical opinion to support the claim.  

The Board acknowledges a November 2005 statement from the 
veteran's wife, which corroborates the veteran's claim that 
he currently suffers from residuals of cold injury.  However, 
as noted above, while acknowledging the veteran's and his 
spouse's belief that his residuals of cold injury are due to 
exposure to extreme cold weather in service, it is well 
established that as laypeople, they are not considered 
capable of opining as to the nature or etiology of his 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for residuals of cold 
injury, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  

Further, addressing the statutory requirements of 38 C.F.R. § 
3.159(c)(4), the Board notes that in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  
Here, the Board finds that the evidence fails to indicate 
that residuals of cold injury may be associated with the 
veteran's period of military service, as there is no medical 
opinion of record to support the claim, no evidence of cold 
exposure in service, and no current diagnosis of residuals of 
cold injury, post-service.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for residuals of cold injury is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


